Cullen, J. (dissenting) :
I dissent. If the letter from the defendant to the plaintiffs is to be construed as a general guaranty of payment for any goods that the latter might sell to Jones or to the mining company, then I admit that the defendant was justly held liable; but I think that the letter is not so to be construed. It was a promise to pay for any goods that might be sold only in case Jones should draw a draft upon the defendant for the amount- of the sales. In other words, it was a promise to accept a draft or cover a draft thereafter to be made. The difference between the liability of the defendant under a guaranty of payment and under a promise to accept a draft is substantial. It appears that the defendant was the mere banker or depository of the mining company; not the principal of Jones. He might well be unwilling to assume any liability, the amount of which was not absolutely fixed by a draft drawn by the agent of the company. He is no wise responsible for the failure of the plaintiffs to obtain a draft for the amount of the sale. The plaintiffs could have protected themselves by refusing to deliver the goods until the draft was given them. Had Jones drawn drafts not corresponding with the terms of the letter, the defendant would not have been obliged to pay them. I cannot see that he should be liable when no draft was drawn.
Judgment affirmed, with costs.